t c memo united_states tax_court cecilia shao petitioner v commissioner of internal revenue respondent docket no filed date john b kern for petitioner daniel j parent for respondent memorandum opinion holmes judge cecilia shao transferred stock to derivium capital in and received money in return the commissioner calls this a sale but shao calls it a nonrecourse loan secured_by her stock because derivium promised her that she could get her stock back if she repaid the loan after three years derivium however was not what it appeared instead of hedging the upside risk that it was taking on--which is what derivium said it was doing--derivium simply sold shao’s stock almost as soon as it could the firm eventually went bankrupt and is widely reported to have been a ponzi scheme in calloway v commissioner t c ___ we held that one of derivium’s customers sold his stock when he transferred it to derivium’s control in this case we consider whether shao unlike calloway can avoid the penalty that the commissioner has asserted against her i shao background the facts in this case are largely uncontested cecilia shao moved to california from taiwan as a child and did well in school earning a degree in cultural anthropology from the university of california santa barbara in after college she put her degree to work in a museum but quickly began looking for better or at least better paying jobs--first at a finance company and in as an administrative assistant for veritas software corporation this was the start of the dot-com boom and veritas offered each new employee an initial stock grant and then more stock after each merit review shao didn’t have any experience with stocks and so she did what was like a default for veritas employees--she opened an account with e trade because it administered veritas’s merit grants and employee stock_option program now that she was working in the high-tech industry and had stock_options shao decided she needed to hire someone to prepare her tax returns so she turned to a firm named wade financial shao rose at veritas ultimately becoming a contracts administrator in the legal department over the next few years she accumulated more than big_number shares of veritas stock in her e trade account and saw it as a source_of_income for retirement-- her nest egg but at some point she needed money to buy a car and began looking for ways to unlock her stock’s value without selling shao turned to a certified financial planner named jovita honor for advice honor worked at wade financial and also prepared shao’s taxes honor suggested using a margin loan so shao signed up for one with e trade margin-loan brokers offer stockholders a loan worth some of their stocks’ value but usually require that the remaining value not fall below a certain limit or margin if the stock value falls too low to cover the margin the stockholder has to deliver more collateral or pay back part of the loan to keep the broker secured this makes a margin loan risky shao’s stock increased in value from less than dollar_figure to upwards of dollar_figure by date but shao was still riding the dot-com bubble when it began to leak--veritas stock began to sink in early shao like many who didn’t know the bubble was a bubble mistook the decline for a temporary correction and didn’t want to sell her nest egg but at this point shao also wanted to buy a home and needed cash for a downpayment so she asked honor about options with lower risk honor thought she had found something better for her clients like shao--she discovered a south carolina company called derivium capital llc derivium offered what it called loans worth percent of a stock’s value with interest usually set pincite or percent and a term of two to five years the loans were nonrecourse meaning that if a borrower didn’t repay derivium would not have to return the stock or its equivalent to the borrower but couldn’t sue for any unpaid balance and unlike e trade’s loans the derivium loans had no margin requirements derivium boasted to its potential clients that it could make these loans because it had a sophisticated hedging strategy honor recommended a derivium loan to meet shao’s objectives and shao agreed the loan was for three years pincite percent interest it was nonrecourse and at the end of the term left her with three choices she could retrieve her stock by repaying the loan plus interest surrender the stock or put off a final_decision by renewing the loan but renewing the loan wasn’t cheap--she would have to pay a fee of percent of the original value of her stock if its price had fallen during the period covered by the loan derivium reserved the right to assign transfer pledge repledge hypothecate rehypothecate lend encumber short sell and or sell outright some or all of the securities without notice to shao shao waived her rights to receive many of the benefits of the stock during the term of the loan and she could not prepay she did keep the right to receive any dividends which derivium promised to credit against the interest she owed--but since her stock didn’t pay dividends she never paid interest under this provision at the end of the loan term shao could repay the loan and get back the same number of shares of the same securities received as collateral which would reflect any and all stock splits conversions exchanges mergers or other distributions except dividends credited toward interest due shao believed that the only difference between derivium’s deal and her e trade margin_account was that she wasn’t subject_to margin calls with derivium shao and derivium’s president charles cathcart signed the master agreement on date that same day shao asked e trade to transfer her veritas shares and the associated margin the renewal fee in calloway v commissioner t c was a percentage of the balance due at maturity but shao’s documents show that the renewal fee derivium charged her was a percentage of the collateral value at the beginning of the loan term this appears to be the only difference between the structure of these two derivium deals and it doesn’t affect our analysis debt to derivium’s account at first union securities on july derivium confirmed the amount of the e trade margin debt it would accept when the shares were transferred derivium got shao’s shares on july on july derivium sold the veritas stock-- without shao’s knowledge--in several sales ranging between dollar_figure and dollar_figure a share that same day derivium sent shao a valuation confirmation letting her know that the precise hedged value of her stock was dollar_figure and that after accounting for the existing debt from her e trade margin loan she would receive dollar_figure cash via wire transfer shao got the loan proceeds on july derivium got the money from the veritas stock sale on july consistent with shao’s understanding of the transaction honor prepared shao’ sec_2001 tax_return without reporting a sale of the veritas stock shao never received a form 1099-b proceeds from broker and barter_exchange transactions for the sale of the securities nor a form 1099-c cancellation of debt and didn’t withhold any information from honor during the loan’s term derivium sent shao quarterly account statements reflecting the interest accrued the balance of the loan and the value of the shares in date these quarterly statements began coming from bancroft loan processing not derivium the change was apparent only in the very fine print at the bottom of the statements--bancroft’s statements otherwise looked identical to derivium’s the year-end statement and all shao’s later statements came from bancroft u s processing and when the three-year term was up it was bancroft ventures limited that wrote shao to remind her that she could renew the loan none of the statements from the various bancroft entities during the term of the first loan showed a business location other than the united_states they even listed a south carolina phone number despite the halving of her stock’s value over the three-year term of the loan shao nonetheless paid the renewal fee of more than dollar_figure to bancroft ventures in date to keep the loan alive but time and interest made this deal look doubtful to someone without shao’s optimism if she had repaid the loan instead of renewing it she would have needed to send bancroft over dollar_figure for stock worth only about dollar_figure shao though still had hope and credibly testified that she renewed the loan thinking the market would rebound and she could redeem her stock at the end of a second three-year term the new master loan financing and security_agreement which shao signed came from bancroft ventures ltd and prominently mentioned that bvl was a company based on the isle of man the provisions of this agreement were different from those of the first one for instance article prohibited shao from granting any security_interest in the collateral which remember had already been sold superior to bancroft’s interest and required bancroft to give shao notice if it did certain things with her stock the loan schedule however preserved derivium’s original rights to assign transfer pledge repledge hypothecate rehypothecate lend encumber short sell sell sell outright and or otherwise dispose_of some or all of the collateral the loan agreement rider made it explicit that borrower is the lawful owner of the collateral it also promised shao that all collateral pledged for all previous loans made to borrower under derivium documents has been in the custody of derivium as agent for bvl or in the custody of bvl and is in the custody of bvl as at the date hereof about a week after renewing her loan shao was laid off from veritas she got a letter from the california franchise tax board in date telling her the state was challenging her tax treatment of the loan proceeds in early she learned of problems other derivium clients were having and bancroft sent her a letter about some issues it was experiencing by this point honor had dumped shao as a client and shao turned to a the parties did not enter this letter into the record so we make no finding of fact regarding its contents beyond shao’s admissions at trial however we believe her testimony that the letter was sent date shao renewed her loan by writing a check to bancroft ventures dated date and a letter from bancroft dates shao’s new loan to date we therefore find as a matter of fact that shao received the franchise tax board letter after she renewed her loan man named mr nagy for additional tax_advice finally in date the commissioner sent shao a notice_of_deficiency asserting that she had sold her veritas stock in shao contested the notice_of_deficiency with a timely petition she was a californian when she filed the petition and we tried the case in san francisco ii derivium to understand the commissioner’s position however requires some understanding of derivium’s history charles cathcart started derivium capital in under the name first security capital in re derivium capital llc bankr bankr d s c cathcart formerly employed as the chief economist for the eastern division of citibank owned the company with his son scott and one yuri debevc id together they marketed 90-percent loans during the peak of the dot-com bubble often targeting individuals with low-basis stock that had although shao didn’t specify mr nagy’s first name one robert nagy was a defendant in an action to enjoin the promotion of tax-fraud schemes allegedly carried out by derivium and related entities united_states v cathcart no c n d cal date order denying defendant nagy’s second request for a stay severance and venue transfer united_states v cathcart no c n d cal date order denying defendant nagy’s first motion to sever and transfer venue this section is provided for background only--we make no findings_of_fact as to derivium’s history outside the already presented facts specific to shao’s case although this section summarizes other published decisions appreciated significantly but who didn’t have the means to engage in more sophisticated financial transactions on their own the derivium founders told borrowers that they used a proprietary hedging strategy to reduce the risk associated with making the 90-percent loans cathcart once referred to derivium’s secret hedging strategy as our own coca-cola syrup southall loyal to the company here’s how to hedge investment news date at the time commentators trumpeted the company as offering little guy investors opportunities that before had only been used by the ultrarich see eg gross how to salvage a portfolio n y times mag date pincite for a while the system seemed to work derivium made approximately big_number loans totaling about dollar_figure billion with commissions of dollar_figure million derivium capital llc v united_states trustee aftr 2d s d n y as loan terms expired some borrowers even repaid their loans and got their collateral back although derivium sold most of the stock immediately to pay off other investors it did make some small real_estate investments and even used profits from them to cover the cost of returning stock to some of the borrowers id but derivium’s asserted hedging activity apparently masked the fact that their long-term strategy reminiscent of south park’s underpants gnomes relied on a business plan of step make loans step step profit see comaford-lynch make your financing pitch sizzle business week online date http www businessweek com smallbiz content feb2007 sb20070219_940216 htm as the dot-com bubble burst there were fewer people holding appreciated stock and derivium ran out of new clients and new money in before derivium ran out of money altogether the california corporations commissioner sued to enjoin the firm from marketing the 90-percent loan alleging that either derivium was an unlicensed broker dealing in securities or that derivium was an unlicensed lender making consumer or commercial loans the court granted summary_judgment partially in derivium’s favor finding that derivium had engaged in marketing bona_fide loans not sales of stock people v derivium capital llc no 02as05849 cal super ct date see also derivium capital llc v united_states trustee aftr 2d s d n y the california superior court in sacramento county entered a dollar_figure judgment against derivium after derivium agreed that it broke california law requiring lenders and stock brokers be licensed people v derivium capital llc no 02as05849 cal super ct date the court also enjoined derivium’s owners from marketing brokering or making of stock loans in the state of california until they had a license id date bancroft had a harder time it did not appear for trial and the court found that bancroft had engaged in both unlicensed lending and unlicensed stock brokerage id date the court expressly finds that based on the evidence presented at trial that the stock loans transactions entered into by bancroft ventures limited amounted to the constructive purchase and sale of the securities pledged as collateral for the purpose of california corporations code section this litigation forced derivium to stop doing business in but bancroft agreed to continue running the business in derivium capital llc v united_states trustee aftr 2d s d n y but in the lawsuits began investors wanting their stock back found out that derivium didn’t have it and couldn’t afford replacement shares they filed suits in south carolina california wyoming connecticut delaware and new york not to be outdone in the irs began to investigate whether derivium and its related entities had promoted an abusive shao got statements from derivium until suggesting that derivium did not entirely stop doing business despite running out of money a few examples of opinions issued in the nearly civil cases brought as a result of the derivium scheme--150_fedappx_226 4th cir confirming arbitration award against derivium newton family llc v derivium capital llc no 07-cv-02964 d s c date jury verdict against cathcart for dollar_figure million schlacte v united_states aftr 2d ustc par big_number n d cal tax_refund case wcn gan partners ltd v cathcart no 05-cv-00282-j d wyo date order granting motion to transfer to south carolina mccarty v derivium capital llc no cv mrk d conn date order denying claims against american arbitration association tax_shelter in violation of sec_6700 the theory was that derivium falsely advise d customers that they can receive of the value of their securities without paying income_tax on capital_gains the government asserted that derivium made false statements about the tax benefits of its product including saying that it was marketing loans with potentially indefinite deferral of tax the government quoted derivium’s marketing materials as saying you don’t have to sell your shares and trigger a tax_liability because loans are not taxable events in fact depending on your individual tax situation the stock loan may even enable you to generate more cash than selling the position outright net of capital_gains_tax liabilities the government alleged the total_tax loss associated with derivium’s scheme to be almost dollar_figure million complaint united_states v cathcart no c n d cal filed date and won an injunction in late forbidding derivium from continuing to market the scheme united_states v cathcart no c n d cal date order of permanent injunction even before this last litigation loss derivium was beginning to crater and it had filed for bankruptcy in date derivium said at the time that it would move under u s c unless otherwise noted all section references are to the internal_revenue_code and the single rule reference is to the tax_court rules_of_practice and procedure sec_505 for a mass determination as to whether the stock loans constituted bona_fide loans or sales see derivium capital llc v united_states trustee aftr 2d s d n y it never did and borrowers were left scrambling to get their own judgments on a case-by-case basis the bankruptcy court appointed a trustee to oversee the disposition of derivium’s assets and the case was transferred to south carolina many of the claims that had been filed against derivium and cathcart in the years before the bankruptcy eventually ended up before the bankruptcy court as the bankruptcy went forward the trustee uncovered what he deemed a ponzi scheme grayson consulting inc v wachovia sec llc in re derivium capital llc bankr bankr d s c he also alleged that cathcart and derivium’s other owners had illegally shifted assets out of derivium into shell_corporations to avoid bankruptcy liquidation campbell v cathcart in re derivium capital llc bankr bankr d s c in an action for a permanent injunction and equitable relief against the cathcarts debevc nagy and derivium the northern district of california granted summary_judgment for the government finding that the loan transactions were sales of securities for purposes of tax code treatment as opposed to bona_fide loans united_states v cathcart aftr 2d ustc par big_number n d cal order granting summary_judgment and denying summary_judgment and miscellaneous rulings discussion we recently decided in another derivium case that the transfer of stock from a customer to derivium’s control was a sale under the code see calloway t c at slip op pincite we therefore hold that shao did sell her veritas stock in triggering the capital_gain that the commissioner and shao agreed upon in their stipulation the only remaining issue is whether shao owes the accuracy-related_penalty for not reporting the sale on her tax_return the commissioner claims that shao’s understatement was substantial --ie that it was more that dollar_figure and ten percent of the tax required to be shown on her return--and therefore she should pay a twenty-percent penalty see sec_6662 b d but shao tells us she shouldn’t have to pay the penalty because she acted with reasonable_cause and in good_faith see sec_6664 this is a determination we must make on a case-by- case basis considering all of the facts and circumstances sec_1_6664-4 income_tax regs among the facts and circumstances that we must consider is whether there was an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id although shao has a college degree her focus was in cultural anthropology and she didn’t have any investing experience before being hired at veritas when she entered into both of her stock transactions the e trade margin loan and the derivium transaction she did so only after consulting a certified financial planner the commissioner points out that shao worked at a finance company at one point but we note that this was around the time she wa sec_24 years old and between her jobs as an anthropologist at a museum and as a floating administrative assistant at veritas we do not therefore find her sophisticated in tax matters because of that one position shao herself began hiring tax professionals to prepare her returns as soon as she started getting stock_options when she entered the derivium transaction the only stock loan shao had ever entered was her e trade margin loan which she believed was similar to this transaction and whose legitimacy had never been questioned the relevant regulation also tells us that to find good_faith and reasonable_cause the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability id shao sought financial advice from a trusted certified financial planner before entering the deal and also hired her to prepare the related tax returns the returns were consistent with shao’s understanding of the transaction and consistent with the information returns she received from third parties because she didn’t get a form 1099-b or 1099-c showing a sale of the stock or cancellation of debt we have also found it inappropriate to penalize taxpayers where a mistake of law was in a complicated subject area without clear guidance 113_tc_440 calloway was a case of first impression so there wasn’t any clear direction on whether a transaction with these characteristics was a loan or a sale while a derivium loan might not look particularly complicated to a stock broker or tax expert its subtle differences from shao’s e trade margin loan and the corresponding implications for stock ownership are not and were not to shao readily apparent on the basis of her extremely limited experience shao believed the derivium deal was like her margin loan the only difference in her mind was that with derivium she was protected from margin calls but that difference does not create a case where it would strain credulity to the breaking point to say shao didn’t know something fishy was going on 273_f2d_867 2d cir discrediting taxpayers’ claims they had no inkling something unusual was happening when each had received an dollar_figure unsecured undocumented no-interest loan from a source they hadn’t met until the transaction and later obtained a second loan this one nonrecourse and for significantly more than the market_value of the collateral at the time of the loan affg 31_tc_990 and 31_tc_998 at the time of the transaction shao reasonably and in good_faith thought she had received an oversecured loan she also believed that derivium was hedging its position so she had no reason to think it would ever be under- or unsecured in calloway t c at slip op pincite we found that a taxpayer in a nearly identical transaction failed to prove a reasonable-cause and good-faith defense based upon his behavior after the transaction calloway treated the transaction inconsistently with his own claim that it was a loan by failing to report dividends as income during the loan term and by failing to recognize gain or income from the discharge_of_indebtedness upon the termination of the so-called loan id at slip op pincite these actions are inconsistent with good_faith we also found that calloway could not claim reasonable reliance on either of his professional advisers--calloway didn’t establish one of his adviser’s credentials and the other one gave calloway a letter from a derivium promoter which couldn’t be reasonably relied upon id at slip op pincite calloway’s advisers then didn’t provide him with reasonable_cause we also noted that calloway admitted tax motivation for the transaction’s form which indicated that--consistent with his subsequent actions--he never truly intended it to be a loan id at slip op pincite this of course also cannot be considered good_faith in shao’s case we don’t find the circumstances that led the court to penalize calloway--there is no evidence of a wink-wink-nudge-nudge-say-no-more arrangement with derivium see monty python’s flying circus how to recognise different types of trees from quite a long way away bbc1 television broadcast date shao had legitimate nontax motivations for wanting to structure her deal as a loan instead of a sale--she wanted to reduce risk and use some of the stocks’ value without selling her nest egg her naivete but not we expressly find her negligence is especially prominent in her renewal of the loan at a steep price after three years unlike calloway shao treated her transaction like a loan throughout its existence proving her good_faith we therefore find that shao acted in good_faith upon an honest misunderstanding of the law that was reasonable in her circumstances she has proven her defense to the accuracy- related penalty decision will be entered under rule
